Citation Nr: 0023471	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  97-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the 10 percent disability evaluation assigned for 
the appellant's service connected traumatic arthritis of the 
right ankle with a history of sprain is appropriate.

2.  Entitlement to service connection for residuals of a 
right knee injury, status post repair of the cruciate 
ligament, secondary to service-connected disability of the 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1977 to 
October 1981.

This appeal arises from an April 1996, Department of Veterans 
Affairs Regional Office (VARO), Montgomery, Alabama, rating 
decision which, in pertinent part, granted entitlement to 
service connection for traumatic arthritis of the right ankle 
with a history of sprain, and assigned a 0 percent rating 
effective September 21, 1995, the date of receipt of his 
claim; and denied his claim for entitlement to service 
connection for right knee pain, status post repair of the 
cruciate ligament.  

The Board remanded the appellant's claim following the 
submission of additional evidence in February 1999, and VARO 
granted the appellant a higher rating from 0 to 10 percent, 
for his service-connected right ankle disability, effective 
September 21, 1995 in a July 1999 decision.  The claim has 
now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Prior to February 14, 1997, the service-connected 
traumatic arthritis of the right ankle caused no more than 
moderate ankle disability.

2.  From February 14, 1997, the service-connected traumatic 
arthritis of the right ankle caused marked ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for service-connected arthritis of the right 
ankle with a history of sprain have not been met for the 
period prior to February 14, 1997.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5270, 5271 
(1999).

2.  The criteria for an initial disability of 20 percent for 
service-connected arthritis of the right ankle with a history 
of sprain have been met for the period from February 14, 
1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5270, 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Whether the 10 percent disability evaluation assigned for 
the appellant's service connected traumatic arthritis of the 
right ankle with a history of sprain is appropriate.

Regarding his claim for a higher rating, the Board finds that 
the appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 10 percent disability 
evaluation for arthritis of the right ankle in a July 1999 
rating decision, effective as of September 21, 1995, the date 
of receipt of his claim. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will first review the appellant's pertinent medical 
history.

The appellant injured his right ankle during military service 
and is service-connected for traumatic arthritis of the right 
ankle with a history of sprain.  

A VA examination was conducted in November 1995.  The 
appellant reported continued intermittent pain in his right 
ankle.  He claimed that he felt stiffness in his right ankle, 
especially if he drove a long distance.  He denied any 
difficulty climbing stairs or ladders.  He denied difficulty 
walking or jogging, but claimed that if he felt stiffness he 
would continue to walk or jog.  The examiner observed that 
range of motion of his right ankle was normal.  The appellant 
had dorsiflexion from 0 to 20 degrees and plantar flexion 
from 0 to 45 degrees.  Inversion was normal on both sides 
from 0 to 30 degrees.  Eversion was normal from 0 to 30 
degrees on both sides.  The appellant was able to stand on 
his toes and walk on his heels.  His gait was normal.  The 
impression was of stiffness of the right ankle secondary to 
an old injury.  X-ray of the right ankle revealed generalized 
soft tissue swelling.  There was hypertrophic bone or 
calcification adjacent to the medial malleolus, possibly 
representing an old injury.  No definite acute abnormality 
was seen.

A February 14, 1997 treatment entry from the appellant's 
private physician, Robert C. Sorrell, M.D., reported that the 
appellant provided a history of inversion injury in 1979 with 
ankle pain.  His ankle had marked instability to inversion.  
X-rays of his ankle showed a mild amount of degenerative 
arthritis.  Dr. Sorrell advised the appellant that he had two 
options regarding his ankle, instability repair versus 
therapy, and it was decided that he would try therapy.

Treatment records from Physical Therapy South, P.C., dated 
from February 1997 to April 1997, were submitted.  A February 
21, 1997 entry reported that the appellant had a diagnosis of 
right ankle instability.  He claimed that since his original 
injury he had "turned" his ankle 6 to 7 times, and that the 
pain had recently increased to the point it hurt most of the 
time.  He reported that swelling had also been present.  He 
indicated that he took pain medication for his ankle.  He 
claimed that he walked and jogged occasionally which 
increased his pain.  He reported that he wore an ankle brace.  
On examination, he had 10 degrees of dorsiflexion bilaterally 
and 65 degrees planter flexion bilaterally.  He reported 
edema, mainly around the lateral malleolus which increased 
and decreased intermittently.  There was very mild gait 
dysfunction with slightly decreased stance.  Sensation and 
reflexes were normal.  The assessment was of general 
instability of the right ankle with mild irritability and 
severity.  He was followed for physical therapy.  A March 
1997 entry reported that he was not doing his exercises much, 
and the examiner emphasized the need to do exercises 2 to 3 
times per day.  Subsequent entries reported that he was doing 
better.  April 1997 entries reported that the appellant's 
ankle felt much stronger.  His walking was greatly improved 
with little or no discomfort. 

Treatment records from the appellant's private physician, 
James Theis, M.D., were submitted, which revealed that the 
appellant was treated for chronic right ankle instability in 
February 1999.  The appellant claimed that the pain was 
constant, but varied with intensity and the physical 
therapist recommended range of motion strengthening, 
proprioceptive retraining, and endurance training.

Private medical treatment records from the Family Doctors, 
dated from February 1999 to October 1999, were also 
submitted.  The appellant provided a history of right ankle 
instability at the time of his initial examination in 
February 1999, and he was referred to physical therapy for 
strengthening and proprioceptive training of his right ankle 
and feet to prevent recurrent strains.  His examining 
physician reported that he was awaiting a report form the 
physical therapist in March 1999.  

A VA examination was conducted in September 1999.  The 
examiner reported that the appellant did not really complain 
of his ankle at the time.

An October 1999 letter from Dr. Theis was submitted.  He 
indicated that he first saw the appellant in February 1999.  
The appellant reported a history of multiple ankle sprains in 
the past which had lead to his chronic instability.  However, 
he noted that the resulting disability was per his report 
only, as he had never examined the appellant with regard to 
his ankle instability.  He further noted that, although he 
did refer him to physical therapy for evaluation and 
proprioceptive training, he had never received a report back 
from the physical therapist.  Physical therapy records  dated 
in 1999 show that dorsiflexion of the ankle was to the 
neutral position and plantar flexion to 30 degrees.  There 
was 4/5 weakness of the ankle.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 
38 C.F.R. 4.71a, Code 5003.  

For moderate limitation of motion of the ankle, a 10 percent 
disability rating is warranted; a 20 percent disability 
rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  

Ankylosis of the ankle in plantar flexion, less than 30 
degrees, warrants a 20 percent disability rating; a 30 
percent disability rating is warranted for ankylosis in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees; and a 40 percent 
disability rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71 Diagnostic 
Code 5270.

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  It should 
also be noted that the use of terminology such as "marked" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that from September 21, 1995, the date of 
filing of the appellant's claim for service connection, the 
appellant's right ankle disability was manifested principally 
by pain with normal range of motion and x-ray evidence of 
soft tissue swelling.  According to Diagnostic Code 5271, a 
disability rating in excess of the 10 percent currently 
assigned requires evidence showing marked limitation of 
motion.  Because the examiner in November 1995 found no 
evidence of objectively demonstrated limitation of motion, 
the Board finds that the criteria for a disability rating in 
excess of 10 percent based on limitation of motion are not 
met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence in 
November 1995 showed none of these symptoms.  The appellant 
was able to stand on his toes, walk on his heels, and had a 
normal gait.  In the absence of any objectively demonstrated 
limitation of motion, the Board finds that the functional 
limitations due to pain and stiffness were appropriately 
compensated by the 10 percent rating that has been assigned 
in accordance with Diagnostic Code 5271.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 10 percent are not met prior to February 1997.

Beginning with the February 14, 1997 visit with Dr. Sorrell, 
the evidence shows that the appellant's right ankle 
disability was manifested by instability and limitation of 
motion in addition to the previously noted pain and 
stiffness.  The dorsiflexion of his right ankle later that 
month was 10 degrees, compared to normal dorsiflexion of 20 
degrees.  38 C.F.R. § 4.71, Plate II.  This represents an 
approximate 50 percent decrease in the range of dorsiflexion.  
Limitation of motion of the ankle was also noted in 1999.  

In addition to the limitation of motion, from February 1997, 
the right ankle disability was manifested by complaints of 
pain, general instability with very mild gait dysfunction and 
slightly decreased stance, described as being of mild 
severity.  The Board finds that the additional functional 
limitations imposed by pain and instability, together with 
the limited motion, are equivalent to marked limitation of 
motion of the right ankle.  Spurgeon, 10 Vet. App. at 194.  
The Board finds, therefore, that the criteria for a 20 
percent disability rating for arthritis of the right ankle 
were met as of February 14, 1997, the date of the private 
treatment entry.  Fenderson, 12 Vet. App. at 119.

In accordance with Diagnostic Code 5271, marked limitation of 
motion is 20 percent disabling.  Because the right ankle 
disability has been assigned the maximum rating available 
based on limitation of motion from February 141, 1997, the 
consideration of any functional limitations in addition to 
the marked limitation of motion does not result in a higher 
disability rating.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

Entitlement to a disability rating in excess of 20 percent 
requires evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
zero and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
The evidence does not show that the right ankle is ankylosed 
in any position.  In addition, the evidence does not show 
that the in-service injury to the right ankle resulted in 
malunion of the fibula, which could support a 30 percent 
rating under Diagnostic Coe 5262.  The Board has determined, 
therefore, that the criteria for a disability rating in 
excess of 20 percent are not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

Application of the extraschedular provision is also not 
warranted.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that the appellant's service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).

The Board concludes that no more than a 10 percent disability 
rating is warranted for the period prior to February 14, 
1997, for the veteran's service-connected arthritis of the 
right ankle with a history of sprain, and no more than a 20 
percent disability rating is warranted from February 14, 
1997. 


ORDER

Prior to February 14, 1997, an increased rating for service-
connected chronic arthritis of the right ankle with history 
of sprain is denied.

From February 14, 1997, an increased rating for service-
connected chronic arthritis of the right ankle with history 
of sprain to 20 percent is granted, subject to the regulatory 
criteria for the payment of monetary benefits. 


REMAND 

2.  Entitlement to service connection for residuals of a 
right knee injury, status post repair of the cruciate 
ligament, secondary to service-connected disability of the 
right ankle.

When the veteran underwent VA examination in September 1999, 
the examiner referenced hospital records from Tacoma, 
Washington which "conclusively proved" that the appellant's 
right ankle disability caused his right knee problem. These 
records have not been associated with the appellant's claims 
file, and clearly have relevance to the service connection 
claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the appellant for 
the names, addresses and treatment dates 
of all health care providers who treated 
him in connection with the basketball and 
other injury to the right knee, to 
include the hospital in Tacoma, 
Washington, where he underwent right knee 
surgery.  All such records should be 
obtained.

2.  When these records are associated 
with the claims file, this record should 
be furnished to the physician who 
examined the appellant in September 1999, 
if the physician is available.  Following 
review of the record, the physician 
should answer the following question:  Is 
it at least as likely as not that right 
knee disability was caused by, or is 
proximately due to, the service connected 
right ankle disability?  The rationale 
for the opinion should be set forth.

If the physician who examined the 
appellant in September 1999 is no longer 
available, the appellant should be 
scheduled for another VA examination to 
determine the etiology of the right knee 
disability. The examiner should also 
answer the question:  Is it at least as 
likely as not that right knee disability 
was caused by, or is proximately due to, 
the service connected right ankle 
disability?  The rationale for the 
opinion should be set forth.

3.  After determining whether the 
requested development has been completed, 
the RO should then review the expanded 
record and determine whether a basis 
exists for granting the appellant's 
claim.  If the RO's determination remains 
adverse to the appellant, the appellant 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


